Citation Nr: 1015781	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  01-00 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for additional disability, to 
include abdominal scarring, stomach problems, hernia, and 
left-sided nerve damage, claimed as due to treatment for 
Crohn's Disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to 
November 1969.  

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  

The Board issued a decision in this case in January 2008, 
denying the claimed benefit.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court) which, pursuant to a Joint Motion for 
Remand (JMR), remanded the case to the Board for further 
action.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
Veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2009).  Here, the Court remanded the Board's 
decision, finding that the Board had not addressed the issue 
of informed consent and its application to this case.  
Therefore, based on the JMR, the Court found that the Board 
decision of January 29, 2008, failed to provide the Veteran 
adequate reasons or bases for its decision.  Accordingly, in 
order to prevent prejudice to the Veteran, the January 29, 
2008, decision of the Board is vacated, and a new decision 
will be entered as if that decision by the Board had never 
been issued.  


REMAND

The law provides that compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected if the disability or death 
was not the result of the veteran's willful misconduct and 
the disability or death was caused by hospital care, medical 
or surgical treatment, or examination furnished the veteran 
by a VA employee or in a VA facility and the proximate cause 
if the disability or death was carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or an event 
not reasonably foreseeable.  See 38 U.S.C.A. § 1151; 
38 C.F.R. § 3.361 (2009).  

The JMR noted that 38 C.F.R. § 3.361(d)(2) provides that 
"[i]in determining whether an event is reasonably 
foreseeable, VA will consider whether the risk of that event 
was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
provisions of [38 C.F.R. § 17.32 (2009)]."  The JMR stated 
that the Board's decision lacked any analysis of whether 
informed consent was obtained prior to treatment in this 
case.  

The record shows that the Veteran has a long history of 
Crohn's Disease which resulted in the need for a colostomy 
operation in July 1993.  A second colostomy operation was 
subsequently required on October 21, 1996.  The main reason 
given for the second operation "was the fact that the stoma 
was a loop colostomy with [a] very peculiar shape making 
fitting an appliance very difficult."  Several days after 
the October 1996 surgery, it was noted that the Veteran had 
developed an abdominal wall abscess and a partial fascial 
dehiscence of the incision.  He subsequently underwent repair 
of the dehiscence which eventually healed.  In February 2000, 
the Veteran reportedly underwent drainage of another abscess 
in the area of the colostomy.  In addition, a VA compensation 
examiner in February 2000 described poor healing of the 
original midline abdominal incision with formation of a 
localized area of granulation tissue, fascial dehiscence, and 
incisional hernia.  

VA obtained an opinion from the Acting Chief of the 
Gastroenterology Section of a VA Medical Center in August 
2006 who stated that, "the subsequent development of 
infections, dehiscence and hernia are a known complications 
[sic] of the colostomy placement."  However, the physician's 
opinion did not specifically comment on whether informed 
consent was in fact provided to the Veteran in this case 
prior to the surgery in question or whether a reasonable 
health care provider would have disclosed those risks in 
connection with such informed consent.  Further, the VA 
treatment reports that are of record do not appear to be 
complete and do not contain a signed consent form for the 
October 1996 surgery.  In light of the directions of the JMR, 
a remand is required to request the VA hospital records and 
another medical opinion is necessary concerning the issues 
relating to informed consent.  

Accordingly, the case is remanded for the following actions: 

1.  The RO must obtain the VA Medical 
Administration Service (MAS) file containing 
the complete treatment records for the 
Veteran's hospitalization in October and 
November 1996.  

2.  After obtaining the above VA records, the 
RO must forward the claims file, including 
the MAS file, to an appropriate VA medical 
specialist to obtain the following medical 
opinions.  Following a review of the claims 
file, including the preoperative, 
intraoperative, and postoperative VA 
treatment records at the time of the 
Veteran's hospitalization in October and 
November 1996, and with consideration of the 
Veteran's statements, the examiner must 
provide an opinion as to whether the scarring 
or any of the wound problems or claimed left-
sided nerve damage described in the record is 
the type of risk that a reasonable health 
care provider would have disclosed in 
connection with the provision of informed 
consent.  The examiner must also state 
whether the Veteran provided informed consent 
to the VA medical and surgical treatment.  A 
complete rationale for all opinions must be 
provided.  If the examiner cannot provide the 
requested opinions without resorting to 
speculation, it must be so stated, and the 
examiner must provide the reasons why an 
opinion would require speculation.  The 
report prepared should be typed.  

3.  After the above development has been 
completed, the Veteran's claim for 
compensation benefits under the provisions of 
38 U.S.C.A. § 1151 must be readjudicated.  If 
the claim on appeal remains denied, the 
Veteran and his representative must be 
provided a supplemental statement of the 
case.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.  

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

